Title: [Diary entry: 11 July 1785]
From: Washington, George
To: 

 Monday 11th. Mercury at 75 in the Morning 80 at Noon and 79 at Night. Wind at So. West in the Morning, fresh & Cloudy. About Noon it began to thunder, & at 3 Oclock to Rain; and continued Showery at Intervals till near sun down—one of which was very hard, accompanied by heavy wind from the No. West or more Northerly. Rid to my Harvest fields in the Neck, Dogue Run, & Ferry Plann. Perceived the Sand box trees (the Nuts of which I sowed on the 13th. of June) to be coming up.